Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections

Claims 1-16 are objected to because of the following informalities:  

Claim 1 and 9 recite: “determine one or more trigger events for one or more social contract parameters in said final set of social contract parameters, wherein said trigger events generate social contract, wherein said social contract”. Remove the phrase “wherein said social contract” or amend accordingly.

Claims 11 and 13-16 each depend from a system claim (claim 9) yet refer to a method. Amend so each of the claims refer to the “The system of claim []”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-16 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1-8 recite a method and Claims 9-16 recite a system and therefore fall into a statutory category.

	Additionally the examiner interpreted that the system performs the method of claim 1 for examination purposes.

	Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites a method and system for creating a social contract between parties based on received information, which under its broadest reasonable interpretation, covers concepts performed for certain methods of organizing human activity. 

In the present case concepts related to commercial or legal interactions (including agreements in the form of contract; legal obligations). The abstract idea portion of the claims is as follows  (Claim 1) A computerized method for providing automated social contracts, said computerized method using [a social equity module, a processor and a communication means], the method comprising the steps of: (Claim 9) [A computerized system] for providing automated social contracts, [said computerized system] comprising: [a social equity module, comprising computer-executable code stored in non-volatile memory; a processor; and one or more communications means]; wherein [the social equity module, the processor, and the one or more communications means] are configured to:  receiving a social contract generation request; identifying one or more users associated with said social contract generation request; identifying a first set of social contract parameters from said social contract generation request; identifying a second set of social contract parameters from said one or more users; determining compatibility between said first set of social contract parameters and said second set of social contract parameters; generating a final set of social contract parameters, wherein said final set of social contract parameters are based at least in part on said first set of social contract parameters and said second set of social contract parameters; determining one or more trigger events for one or more social contract parameters in said final set of social contract parameters, wherein said trigger events generate social contract, wherein said social contract; and generating a social contract based at least in part on said final set of contract parameters and said one or more trigger events where the portions that are not bracketed recite the abstract idea.  

If a claim limitation, under its broadest reasonable interpretation, covers concepts for organizing commercial or legal interactions, including agreements in the form of contracts; legal obligation, it falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describes a method and system directed towards certain methods of organizing human activity.

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: receiving information (receiving a social contract generation request) and processing information (identifying one or more users associated with said social contract generation request; identifying a first set of social contract parameters from said social contract generation request; identifying a second set of social contract parameters from said one or more users; determining compatibility between said first set of social contract parameters and said second set of social contract parameters; generating a final set of social contract parameters, wherein said final set of social contract parameters are based at least in part on said first set of social contract parameters and said second set of social contract parameters; determining one or more trigger events for one or more social contract parameters in said final set of social contract parameters, wherein said trigger events generate social contract, wherein said social contract; and generating a social contract based at least in part on said final set of contract parameters and said one or more trigger events).

Further the specification shows that such components are recited generically.



A social equity module. (See paragraph 53)
A processor. (See paragraphs 49 and 71)
A communication means. (See paragraph 49)
A computerized system (See paragraph 52)
A social equity module, comprising computer-executable code stored in non-volatile memory. (See paragraphs 53 and 71)

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a method and system that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea. Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 2-8 and 10-16 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-8 and 10-16 are also non-statutory subject matter.

Dependent claims 2 and 10 further limit the abstract idea by generally linking to a field of use transmitting said social contract to said one or more users; receiving, from said users, an executed version of said social contract; and recording said social contract and does not add significantly more to the claim. Generally linking the abstract idea to a generic computing environment capable of transmitting and processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore, dependent claims 2 and 10 are also non-statutory subject matter.

Dependent claims 3 and 11 further limit the abstract idea by generally linking to a field of use wherein said social contract is recorded using a distributed ledger technology and does 
Dependent claims 4 and 12 further limit the abstract idea by generally linking to a field of use receiving a trigger alert associated with said social contract; identifying a trigger event from said one or more trigger events, wherein said trigger event is associated with said trigger alert; and executing a social equity action in response to said trigger event.  Generally linking the abstract idea to a generic computing environment capable of transmitting and processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore, dependent claims 4 and 12 are also non-statutory subject matter.
Dependent claims 5 and 13 further limits the abstract idea by generally linking to a field of use wherein the social equity action is selected from the group comprising financial transactions, termination in ownership of a real estate unit, change in equity in a real estate unit, release of ownership in a real estate unit, swap of ownership in a real estate unit and editing a social equity rating and does not add significantly more to the claim. Therefore, dependent claims 5 and 13 are also non-statutory subject matter.
Dependent claims 6 and 14 further limits the abstract idea by generally linking to a field of use wherein identifying one or more secondary users associated with said social contract; transmitting a vote request to each of said one or more secondary users, wherein said vote request is associated with said trigger event; receiving one or more responses from said one or more secondary users; and generating said social equity action, based at least in part on said one or more responses from said one or more users.    Generally linking the abstract idea to a generic computing environment capable of transmitting and processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore, dependent claims 6 and 14 are also non-statutory subject matter.
Dependent claims 7 and 15 further limits the abstract idea by generally linking to a field of use wherein said social contract is a housing club constitution, wherein said housing club constitution comprises information associated with one or more rules placed on a real estate unit, wherein said real estate unit has at least two owners  and does not add significantly more to the claim. Therefore, dependent claims 7 and 15 are also non-statutory subject matter.
Dependent claims 8 and 16 further limits the abstract idea by generally linking to a field of use wherein receiving an update request from one or more of said one or more users, wherein said update request is associated with a request to change one or more social contract parameters in said final set of social contract parameters; identifying one or more secondary users associated with said social contract, wherein said one or more secondary users are at least partial owners of said real estate unit; transmitting a vote request to each of said one or more secondary users, wherein said vote request is associated with said update request;  receiving one or more responses from said one or more secondary users; generating an update to said social contract, based at least in part on said one or more responses from said one or more users, wherein one or more social contract parameters in said final set of social contract parameters is changed; and recording said update to said social contract. Generally linking the abstract idea to a generic computing environment capable of transmitting and processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore, dependent claims 8 and 16 are also non-statutory subject matter.
In conclusion, the claims are directed to the abstract idea of certain methods of organizing human activity (creating a social contract between parties based on received information) it falls under the Certain Methods of Organizing Human Activity (including agreements in the form of contract; legal obligations) grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sher (US 20180322597).

Referring to claims 1 and 9,

Sher, which is directed to a decentralized cryptographic real estate transaction assistance system and method, discloses:

A computerized method for providing automated social contracts, said computerized method using a social equity module, a processor and a communication means, the method comprising the steps of: (Sher Figure 2 in conjunction with Sher paragraph 200 disclosing more specifically, the network communication device 220 of the computerized device 200 may communicate with the network communication devices or network controllers of the connected devices. The network 208 may be, for example, the internet. As another example, the network 208 may be a WLAN. However, skilled artisans will appreciate additional networks to be included within the scope of this disclosure, such as intranets, local area networks, wide area networks, peer-to-peer networks, and various other network formats. Sher paragraph 204 disclosing storage system 218 may include a computer readable and writeable nonvolatile storage medium in which instructions can be stored that define a program to be executed by the processor. Storage system 218 also may include information that is recorded, on or in, the medium, and this information may be processed by the program. More specifically, the information may be stored in one or more data structures specifically configured to conserve storage space or increase data exchange performance. The instructions may be persistently stored as encoded bits or signals, and the instructions may cause a processor to perform any of the functions described by the encoded bits or signals. The medium may, for example, be optical disk, magnetic disk or flash memory, among others. In operation, processor 210 or some other controller may cause data to be read from the nonvolatile recording medium into another memory, such as the memory 212, that allows for faster access to the information by the processor than does the storage medium included in the storage system 218. The memory may be located in storage system 218 or in memory 212. Processor 210 may manipulate the data within memory 212, and then copy the data to the medium associated with the storage system 218 after processing is completed.)

(Claim 9) A computerized system for providing automated social contracts, said computerized system comprising: a social equity module, comprising computer-executable code stored in non-volatile memory; a processor; and one or more communications means; wherein the social equity module, the processor, and the one or more communications means are configured to: (Sher Figure 2 in conjunction with Sher paragraph 200 disclosing more specifically, the network communication device 220 of the computerized device 200 may communicate with the network communication devices or network controllers of the connected devices. The network 208 may be, for example, the internet. As another example, the network 208 may be a WLAN. However, skilled artisans will appreciate additional networks to be included within the scope of this disclosure, such as intranets, local area networks, wide area networks, peer-to-peer networks, and various other network formats. Sher paragraph 204 disclosing storage system 218 may include a computer readable and writeable nonvolatile storage medium in which instructions can be stored that define a program to be executed by the processor. Storage system 218 also may include information that is recorded, on or in, the medium, and this information may be processed by the program. More specifically, the information may be stored in one or more data structures specifically configured to conserve storage space or increase data exchange performance. The instructions may be persistently stored as encoded bits or signals, and the instructions may cause a processor to perform any of the functions described by the encoded bits or signals. The medium may, for example, be optical disk, magnetic disk or flash memory, among others. In operation, processor 210 or some other controller may cause data to be read from the nonvolatile recording medium into another memory, such as the memory 212, that allows for faster access to the information by the processor than does the storage medium included in the storage system 218. The memory may be located in storage system 218 or in memory 212. Processor 210 may manipulate the data within memory 212, and then copy the data to the medium associated with the storage system 218 after processing is completed)

receiving a social contract generation request; (Sher paragraph 24 disclosing an aspect of the disclosure advantageously provides a method for operating a network-leveraged and/or decentalized system to facilitate a property rental and/or real estate transaction, to maintain a continuing relationship between parties, which may include and use smart contracts. An aspect of this disclosure advantageously provides a method for a renter community to engage in an exchange or commerce of goods and/or services. An aspect of the disclosure advantageously provides a method and option for renters, landlords, agents, and third parties to create separate and/or subcommunities to engage as a renter/tenant only social media, peer-to-peer communication. Sher paragraph 41 disclosing the platform components may include a smart contract component to define at least part of the rules and execute an action of a smart contract upon compliance with a condition of the rules. The platform components may include a communication component to facilitate interactions and organize the interactions, the interactions being recordable to the database. Sher paragraph 177 disclosing the smart contract component may advantageously assist with the creating, management, and execution of smart contracts. For example, the smart contract component may receive information from other components, an agent, landlord, renter, other end-user derived process/verification/system check, or external sources via an oracle. The system may analyze the contents of that information, compare the analysis to a condition in a smart contract, and execute an action based on the information if a condition is satisfied. Smart contracts associated with this disclosure may define rules, penalties, and distribution of resources between parties, and may substantially automatically enforce these aspects. Smart contracts may be used to set conditions and redefine conditions, allocate moneys, set rates, amounts, quantities, frequency of transactions and more.)

identifying one or more users associated with said social contract generation request; (Sher paragraph 30 disclosing the platform components may include a token exchange aspect to coordinate sharing of at least part of the renter profile at least partially identifying the renter with the landlord. The renter may grant access to an authorization token for the landlord of the real property unit for consideration for the transactional relationship. The platform component may include a communication component to facilitate interactions and organize the interactions. The interactions may be recordable to the database. An interface accessible to interact with the and at least one of the platform components may be included. At least part of the data may be analyzed to predict a behavior associated with the transactional relationship and/or parties to the transactional relationship. Sher paragraph 33 disclosing the broker-assisted component may include an agent-renter CRM aspect to at least partially automate tasks related to the transactional relationship using the smart contract, and a renter qualification aspect that may work with the matching component to substantially identify the renter with the likelihood of compatibility with the landlord for the real property unit in consideration for the transactional relationship.)

identifying a first set of social contract parameters from said social contract generation request; (Sher paragraph 272 disclosing the present disclosure advantageously leverages feedback from multiple parties and sources in determining the compatibility between not only a renter and landlord, but also the renter and other considerations relating to a rental unit such as other tenants, block rating, reviews, renter behavior, regulatory restrictions, pets, sex offender status, maintenance request history, engagement with maintenance providers and other vendors, and other relevant information. For the purposes of this paragraph, a “block” may be a street block or several street blocks known to local residents and a “neighborhood” may be designated by a municipality, without limitation. Sher paragraph 282 disclosing may include data relating to renters, tenants, landlords, owners, buyers, sellers, agents, brokers, and other parties related to a real estate transaction. The blockchain may additionally include information related to rental units, apartments, condominiums, houses, commercial real estate, and other properties that may be bought, sold, rented, leased, or otherwise possessed by a party. Additional information may be associated with the above-mentioned data, such as performance history of a renter and/or tenant, repair requests associated with the unit, complaints made about a renter and/or tenant, complaints filed by the renter and/or tenant, payment history, financial information, likelihood of timely payment, responsibility, and other information that may assist in the determination of offering possession of a residence, commercial establishment, or other location. Sher paragraph 283 disclosing the application data may be associated with many points of a real estate transaction and may additionally assist in detecting patterns relative to those points. For example, information about a renter entered into the blockchain may be indicative of timely payment, but the renter may have a history of filing complaints about other tenants. This record may indicate that while this renter is likely to pay on time, they may create great difficulty for a landlord in the amount of management required to deal with their personality.)

identifying a second set of social contract parameters from said one or more users; (Sher paragraph 265 disclosing if it is determined at block 940 that the renter is associated with a renter profile, or at block 941 that the renter created a renter profile, the renter may be provided with an option to mark and view search history and/or favorites and/or invite landlords to see at least some of the renter profile. (Block 942). The renter may be provided an option to apply for a transactional relationship for a real property unit substantially directly to a landlord or assisted by a broker, for example, by submitting a lease application and paying to secure the landlord's offer to lease. (Block 944). The renter may also be provided an option to communicate with landlords, broker/agent, and/or the community. (Block 946). Sher paragraph 272 disclosing the present disclosure advantageously leverages feedback from multiple parties and sources in determining the compatibility between not only a renter and landlord, but also the renter and other considerations relating to a rental unit such as other tenants, block rating, reviews, renter behavior, regulatory restrictions, pets, sex offender status, maintenance request history, engagement with maintenance providers and other vendors, and other relevant information. For the purposes of this paragraph, a “block” may be a street block or several street blocks known to local residents and a “neighborhood” may be designated by a municipality, without limitation.) 

determining compatibility between said first set of social contract parameters and said second set of social contract parameters;  (Sher paragraph 264 disclosing in at least one embodiment, a renter may also choose to invite/connect with other renter(s), tenant(s), or other members of the community to rent the same real property unit by searching for renters that may be mutually compatible according to, without limitation, age, sex, income, occupants, pets, disability, and other factors that would be appreciated by a person of skill in the art after having the benefit of this disclosure. This feature may advantageously help renters and/or tenants connect and share the costs and rents associated with a rental unit, create a sublease, or otherwise help coordinate the rental relationship between parties.)

 generating a final set of social contract parameters, wherein said final set of social contract parameters are based at least in part on said first set of social contract parameters and said second set of social contract parameters; (Sher paragraph 156 disclosing renter and tenant activities, renter/tenant profiles, renter scores, ratings, risk scores, and reviews may contribute to the data used by the payment and financial platforms discussed above. From the available portals and interface aspects, landlords and vendors may easily manage the income/expenses, communication and maintenance requests, reporting, accounting, bookkeeping, tax accounting/reporting, invoicing/collections/disputes, marketing, constant contact, newsletters, promotions, ratings, reviews, and more from their portal. This information may be includable on the distributed ledger, if included. Accounting of this information may be at least partially managed by smart contract. Sher paragraph 177 disclosing the smart contract component will now be discussed in greater detail, without limitation. The smart contract component may be included as a platform component and/or provided independently of the other platform components. The smart contract component may advantageously assist with the creating, management, and execution of smart contracts. For example, the smart contract component may receive information from other components, an agent, landlord, renter, other end-user derived process/verification/system check, or external sources via an oracle. Sher 188 disclosing claim eligibility may consider landlord's commitment to specific guidelines under terms of service, terms of lease, tenant's rights, quality of maintenance and condition of real property unit and real property building. Claim eligibility may consider renter's commitment to honor lease and tenancy terms, if any.)

 determining one or more trigger events for one or more social contract parameters in said final set of social contract parameters, wherein said trigger events generate social contract, wherein said social contract; (Sher paragraph 177 disclosing the smart contract component will now be discussed in greater detail, without limitation. The smart contract component may be included as a platform component and/or provided independently of the other platform components. The smart contract component may advantageously assist with the creating, management, and execution of smart contracts. For example, the smart contract component may receive information from other components, an agent, landlord, renter, other end-user derived process/verification/system check, or external sources via an oracle. Sher paragraph 284 disclosing for example, smart contracts may include distributed features with defined conditions, which once met, can trigger at least partial execution of the contract. For example, a lease agreement may be created as a contract between a landlord and a renter as a smart contract. This smart contract lease may be set to execute upon parties verifying information about themselves, such as providing proof of income, and agreeing to the terms discussed between the parties or the lease may execute upon payment of a move-in fee. Sher paragraph 286 disclosing in another example of a smart contract, a lease engaged between a landlord and tenant may include a condition that upon availability of funds in the tenant's account and a specified date, such as the first of the month, the funds are substantially automatically withdrawn from a register associated with the tenant and transferred to a register account associated with a landlord.)

and generating a social contract based at least in part on said final set of contract parameters and said one or more trigger events.  (Sher paragraph 41 disclosing the platform components may include a smart contract component to define at least part of the rules and execute an action of a smart contract upon compliance with a condition of the rules. Sher paragraph 132 disclosing the landlord may invite a renter or a tenant renting elsewhere to apply to a current or upcoming listing, browse searchable criteria, forms, chats, records, property maintenance requests, vendors, collect rent, choose rent collection techniques, apply for financial instruments, mortgage, lines of credit and other financing and use block chain and smart contracts to assign income/profit to expenses/disbursements, manage income/expenses/rent payment records, buy/sell/transfer leads, buy/sell real property, manage listing publications on landlord's behalf, manage tenant notices, newsletters, negotiation tools, subscription advertising features, communicate/view progress of late paid collection/process-service/eviction, manage accounting/tax preparation/filing, manage property manager/maintenance/office staff/contractor, leverage factoring of rent receivables, and perform other operations. Sher paragraph 177 disclosing the smart contract component may be included as a platform component and/or provided independently of the other platform components. The smart contract component may advantageously assist with the creating, management, and execution of smart contracts. For example, the smart contract component may receive information from other components, an agent, landlord, renter, other end-user derived process/verification/system check, or external sources via an oracle. The system may analyze the contents of that information, compare the analysis to a condition in a smart contract, and execute an action based on the information if a condition is satisfied. Smart contracts associated with this disclosure may define rules, penalties, and distribution of resources between parties, and may substantially automatically enforce these aspects. Smart contracts may be used to set conditions and redefine conditions, allocate moneys, set rates, amounts, quantities, frequency of transactions and more.)

Referring to claims 2 and 10,

Sher further discloses transmitting said social contract to said one or more users; (Sher paragraph 136 disclosing a proposed lease agreement may be populated with listing data once a party decides to send an offer to the other party. Lease contracts may also be included in a block of a blockchain and operated as a smart contract to further automate and assist the landlord and tenant with management of the lease agreement, rights, and responsibilities stated in the lease, without limitation. Sher paragraph 137 disclosing existing listing data such as availability/lease start date, rent amount, pet policy, any utilities included in the cost of rent, amount of security deposit/move-in fee/pre-paid rent/GRIP, and/or terms such as inclusions, conditions, restrictions, and/or other terms written into the listing may populate in the electronically fillable lease. Once the draft lease is filled, the sender sends the offer to the receiver. Sender and receiver are interchangeable, depending on which party is sending the lease for review and which party is receiving.)

receiving, from said users, an executed version of said social contract; (Sher paragraph 114 disclosing Renter may record activity of their participants, including renter, co-renter/signer, agent, landlord, and/or system activity may be recorded in “timeline notes”. Renter records may be associated with long message, text messages, documents, forms, applications, agreements, receipts, GRIP, payment records, rent payment records, reviews, ratings, customer/agent/system logs, and document storage may also be organized in a customer record, risk and cost profiles, fillable e-forms, emails and messenger services, accounting, system, event log registry, agent notes and more, all available from the interface available to the agent. Sher paragraph 136 disclosing the parties may negotiate and sign the proposed terms of the transactional relationship electronically through a structured application process before a physical or electronic rental agreement or lease is signed. Once the terms are agreed, the parties may sign the lease, beginning the transactional relationship. Rental listing data may be accessed, populated, modified, and analyzed to create a foundation for negotiation. A proposed lease agreement may be populated with listing data once a party decides to send an offer to the other party. Lease contracts may also be included in a block of a blockchain and operated as a smart contract to further automate and assist the landlord and tenant with management of the lease agreement, rights, and responsibilities stated in the lease, without limitation. Sher paragraph 137 disclosing changes may be restricted after lease is signed by all parties to the contract unless mutually agreed to void, rescind, modify, add terms, edit terms, delete terms, conditionally or immediately. This information may be included in a distributed ledger and/or smart contract, such as with the assistance of an oracle, without limitation.)

and recording said social contract.  ( Sher paragraph 136 disclosing lease contracts may also be included in a block of a blockchain and operated as a smart contract to further automate and assist the landlord and tenant with management of the lease agreement, rights, and responsibilities stated in the lease, without limitation.  Sher paragraph 159 disclosing the record keeping aspect will now be discussed. Records may be created through interaction by the parties with the landlord direct component 140. Records may be includable on a distributed ledger, for example, as may be provided via a blockchain. Additionally, records may be created during interacting by the parties with one or more of the additional platform components 110. Records may relate to renter profiles, unit listing details, communications, concessions, rental payment history if any, employment history, saving history, ratings, reviews, compatibility score, and other information that may be pertinent to the entering of a transactional relationship between the parties. For renters that have become tenants, records may continue to be maintained relating to the tenancy, for example, rent payment amounts and dates, maintenance requests, reviews, ratings, neighbor complaints, and other information that may be pertinent to a transactional relationship between the parties.  Sher paragraph 240 disclosing the landlord may hire teams to do maintenance, advertise, and delegate bookkeeping through the site, which may be tracked, recorded, documented, and includable on a distributed ledger, for example, as may be provided via a blockchain.)

Referring to claims 3 and 11,

Sher further discloses wherein said social contract is recorded using a distributed ledger technology. (Sher paragraph 136 disclosing lease contracts may also be included in a block of a blockchain and operated as a smart contract to further automate and assist the landlord and tenant with management of the lease agreement, rights, and responsibilities stated in the lease, without limitation. Sher paragraph 240 disclosing the landlord may hire teams to do maintenance, advertise, and delegate bookkeeping through the site, which may be tracked, recorded, documented, and includable on a distributed ledger, for example, as may be provided via a blockchain.)

Referring to claims 4 and 12,

Sher further discloses receiving a trigger alert associated with said social contract; (Sher paragraph 284 disclosing for example, smart contracts may include distributed features with defined conditions, which once met, can trigger at least partial execution of the contract. For example, a lease agreement may be created as a contract between a landlord and a renter as a smart contract. This smart contract lease may be set to execute upon parties verifying information about themselves, such as providing proof of income, and agreeing to the terms discussed between the parties or the lease may execute upon payment of a move-in fee.)

identifying a trigger event from said one or more trigger events, wherein said trigger event is associated with said trigger alert; (Sher paragraph 284 disclosing for example, smart contracts may include distributed features with defined conditions, which once met, can trigger at least partial execution of the contract. For example, a lease agreement may be created as a contract between a landlord and a renter as a smart contract. This smart contract lease may be set to execute upon parties verifying information about themselves, such as providing proof of income, and agreeing to the terms discussed between the parties or the lease may execute upon payment of a move-in fee.)

 and executing a social equity action in response to said trigger event. (Sher paragraph 284 disclosing for example, smart contracts may include distributed features with defined conditions, which once met, can trigger at least partial execution of the contract. For example, a lease agreement may be created as a contract between a landlord and a renter as a smart contract. This smart contract lease may be set to execute upon parties verifying information about themselves, such as providing proof of income, and agreeing to the terms discussed between the parties or the lease may execute upon payment of a move-in fee. Sher paragraph 286 disclosing in another example of a smart contract, a lease engaged between a landlord and tenant may include a condition that upon availability of funds in the tenant's account and a specified date, such as the first of the month, the funds are substantially automatically withdrawn from a register associated with the tenant and transferred to a register account associated with a landlord. In this example, money or another value may be transferred between multiple parties.)

Referring to claims 5 and 13,

Sher further discloses wherein the social equity action is selected from the group comprising financial transactions, termination in ownership of a real estate unit, change in equity in a real estate unit, release of ownership in a real estate unit, swap of ownership in a real estate unit and editing a social equity rating. (Sher paragraph 284 disclosing for example, smart contracts may include distributed features with defined conditions, which once met, can trigger at least partial execution of the contract. For example, a lease agreement may be created as a contract between a landlord and a renter as a smart contract. This smart contract lease may be set to execute upon parties verifying information about themselves, such as providing proof of income, and agreeing to the terms discussed between the parties or the lease may execute upon payment of a move-in fee. Sher paragraph 286 disclosing in another example of a smart contract, a lease engaged between a landlord and tenant may include a condition that upon availability of funds in the tenant's account and a specified date, such as the first of the month, the funds are substantially automatically withdrawn from a register associated with the tenant and transferred to a register account associated with a landlord. In this example, money or another value may be transferred between multiple parties.)

Referring to claims 6 and 14,

Sher further discloses identifying one or more secondary users associated with said social contract; (Sher paragraph 139 disclosing renters may also influence this data by providing feedback for landlord data created by or made available to renters/tenants, such as in the renter/tenant community, is accurate and current and can be made accurate through peer-to-peer feedback and/or sharing. Collectively, the renter/tenant community may review and update current data in substantially real-time by voting on a suggested change/correction until this suggestion replaces current information. Renters may also flag a record for deletion. Flagged records may be reviewed or deleted substantially automatically, depending on circumstance.)

transmitting a vote request to each of said one or more secondary users, wherein said vote request is associated with said trigger event; receiving one or more responses from said one or more secondary users;  (Sher paragraph 79 disclosing subsequently, the renter may complete an application form and service agreement, upload relevant documents, send and submit employment and rental verification if appropriate, search apartment listings, vote or comment on erroneous listing information, vote or comment on landlord and/or agent/brokerage services, vote or comment on other user suggested listing changes, and/or otherwise interact with the features provided by the renter component. The renter may share access/invite to renter account co-renters, co-signers, other renters, landlords, and/or agents. Sher paragraph 139 disclosing renters may also influence this data by providing feedback for landlord data created by or made available to renters/tenants, such as in the renter/tenant community, is accurate and current and can be made accurate through peer-to-peer feedback and/or sharing. Collectively, the renter/tenant community may review and update current data in substantially real-time by voting on a suggested change/correction until this suggestion replaces current information. Renters may also flag a record for deletion. Flagged records may be reviewed or deleted substantially automatically, depending on circumstance. Sher paragraph 140 disclosing this community may update that data to become more accurate. Users may vote to pass a change or reject a change suggested by a renter. Renters/tenants may receive points for suggesting changes that receive favorable votes.)

and generating said social equity action, based at least in part on said one or more responses from said one or more users.   (Sher paragraph 79 disclosing subsequently, the renter may complete an application form and service agreement, upload relevant documents, send and submit employment and rental verification if appropriate, search apartment listings, vote or comment on erroneous listing information, vote or comment on landlord and/or agent/brokerage services, vote or comment on other user suggested listing changes, and/or otherwise interact with the features provided by the renter component. The renter may share access/invite to renter account co-renters, co-signers, other renters, landlords, and/or agents. Sher paragraph 140 disclosing multiple renters/tenants may talk to the same landlord and get information that is contradictory to the information available to the renter/tenant community. This community may update that data to become more accurate. Users may vote to pass a change or reject a change suggested by a renter. Renters/tenants may receive points for suggesting changes that receive favorable votes. In a more specific example, provided without limitation, a unit may be listed at $1000. Other renters/tenants may learn the unit is stated by the landlord to be $1100. A renter/tenant may comment on the rent price setting the suggested price to $1100. Other renters/tenants may confirm that comment by making an affirmative vote. Once a confirmation threshold is reached, this field may become updated to reflect the suggested price of $1100.)

Referring to claims 7 and 15,

Sher further discloses wherein said social contract is a housing club constitution, wherein said housing club constitution comprises information associated with one or more rules placed on a real estate unit, wherein said real estate unit has at least two owners.  
(Sher paragraph 164 disclosing the landlord direct component may additionally allow users to share information between the components, search/invite/block users that may be preferring the other component, and/or switch at will or substantially automatically, based on conditions, to another component. Sher paragraph 177 disclosing the smart contract component may advantageously assist with the creating, management, and execution of smart contracts. For example, the smart contract component may receive information from other components, an agent, landlord, renter, other end-user derived process/verification/system check, or external sources via an oracle. The system may analyze the contents of that information, compare the analysis to a condition in a smart contract, and execute an action based on the information if a condition is satisfied. Smart contracts associated with this disclosure may define rules, penalties, and distribution of resources between parties, and may substantially automatically enforce these aspects. Smart contracts may be used to set conditions and redefine conditions, allocate moneys, set rates, amounts, quantities, frequency of transactions and more. Sher paragraph 264 disclosing the renter may also manage co-applicants and related relationships, as discussed throughout this disclosure. The renter may be provided search features to locate available units, which may optionally be refined by the renter. Sher paragraph 290 disclosing ethereum blockchain or similar cryptographic technology may be used to track transactions and use smart contracts to manage lease agreements, payment and delivery terms, and conditions which may recognize lease defaults, rent discounts and incentives, accounting of money with built-in mechanisms to transfer some or all money to payment revenue or payment accounts.)



Referring to claims 8 and 16,

Sher further discloses receiving an update request from one or more of said one or more users, wherein said update request is associated with a request to change one or more social contract parameters in said final set of social contract parameters;  (Sher paragraph 121 disclosing lease ending and starting dates, expected vacancy dates, move-in/move-out dates, and/or other dates may be stored and made searchable by date range, date category, flag, and/or another variable. Confirmation of the accuracy of these dates may be made by one or more of the parties. Viewing dates may be coordinated by the tenant and/or landlord and open house events may be coordinated using the same calendar system. Sher paragraph 139  disclosing renters may be provided access to substantially real-time landlord data. Renters may also influence this data by providing feedback for landlord data created by or made available to renters/tenants, such as in the renter/tenant community, is accurate and current and can be made accurate through peer-to-peer feedback and/or sharing. Collectively, the renter/tenant community may review and update current data in substantially real-time by voting on a suggested change/correction until this suggestion replaces current information. Renters may also flag a record for deletion. Flagged records may be reviewed or deleted substantially automatically, depending on circumstance.)

identifying one or more secondary users associated with said social contract, wherein said one or more secondary users are at least partial owners of said real estate unit; (Sher paragraph 139 disclosing renters may also influence this data by providing feedback for landlord data created by or made available to renters/tenants, such as in the renter/tenant community, is accurate and current and can be made accurate through peer-to-peer feedback and/or sharing. Collectively, the renter/tenant community may review and update current data in substantially real-time by voting on a suggested change/correction until this suggestion replaces current information.)

transmitting a vote request to each of said one or more secondary users, wherein said vote request is associated with said update request; (Sher paragraph 140 disclosing in one example, multiple renters/tenants may talk to the same landlord and get information that is contradictory to the information available to the renter/tenant community. This community may update that data to become more accurate. Users may vote to pass a change or reject a change suggested by a renter. Renters/tenants may receive points for suggesting changes that receive favorable votes.)

receiving one or more responses from said one or more secondary users; (Sher paragraph 140 disclosing in a more specific example, provided without limitation, a unit may be listed at $1000. Other renters/tenants may learn the unit is stated by the landlord to be $1100. A renter/tenant may comment on the rent price setting the suggested price to $1100. Other renters/tenants may confirm that comment by making an affirmative vote. Once a confirmation threshold is reached, this field may become updated to reflect the suggested price of $1100. Renters may likewise vote to decline the suggestion and the field will remain in its originally posted price until an affirmative vote count is met of $1000 or another suggested price. Once a “decline vote” threshold is met, the suggestion may no longer be visible.)

generating an update to said social contract, based at least in part on said one or more responses from said one or more users, wherein one or more social contract parameters in said final set of social contract parameters is changed; (Sher paragraph 140 disclosing in a more specific example, provided without limitation, a unit may be listed at $1000. Other renters/tenants may learn the unit is stated by the landlord to be $1100. A renter/tenant may comment on the rent price setting the suggested price to $1100. Other renters/tenants may confirm that comment by making an affirmative vote. Once a confirmation threshold is reached, this field may become updated to reflect the suggested price of $1100. Renters may likewise vote to decline the suggestion and the field will remain in its originally posted price until an affirmative vote count is met of $1000 or another suggested price. Once a “decline vote” threshold is met, the suggestion may no longer be visible.)

and recording said update to said social contract.  (Sher paragraph 121 disclosing lease ending and starting dates, expected vacancy dates, move-in/move-out dates, and/or other dates may be stored and made searchable by date range, date category, flag, and/or another variable. Confirmation of the accuracy of these dates may be made by one or more of the parties. Viewing dates may be coordinated by the tenant and/or landlord and open house events may be coordinated using the same calendar system. Sher paragraph 140 disclosing in a more specific example, provided without limitation, a unit may be listed at $1000. Other renters/tenants may learn the unit is stated by the landlord to be $1100. A renter/tenant may comment on the rent price setting the suggested price to $1100. Other renters/tenants may confirm that comment by making an affirmative vote. Once a confirmation threshold is reached, this field may become updated to reflect the suggested price of $1100. Renters may likewise vote to decline the suggestion and the field will remain in its originally posted price until an affirmative vote count is met of $1000 or another suggested price. Once a “decline vote” threshold is met, the suggestion may no longer be visible.)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

	Treese et al. (US 20030177071) – directed to a system and method for compiling, accessing and providing community association disclosure information, lender information, community association document information and update information. 

	Patel et al. (US 20070027704) – directed to tracking and processing violations of regulations of a community association. 

Perreault (US 20100191644)- directed to enforcing community covenant rules and guidelines by managing events within a community.

Malan (US 20130046646) – directed to a web-based fractional ownership system to allow individuals to meet in the marketplace and conveniently find property for joint ownership. 

Sher (US 20180060981) – directed to a network leveraged real estate transaction assistance system and method.


Lee et al. (US 20190287195) – directed to a method and system for equity sharing of a real estate property.

Strnad (US 20190311447) – directed to real time, dynamic management of real estate finance, services, and reporting. 

Chamberlain et al. (US 20190392465) – directed to a management of a residential facility living environment. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.M./Examiner, Art Unit 3689  
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689